Citation Nr: 1445710	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  03-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1989.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially this matter was before the Board on appeal from an April 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009 and March 2010 the Board reopened claims of service connection for right and left knee disabilities and remanded the matter for further development.  In 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  An April 2012 Board decision denied service connection for bilateral knee disability.  The Veteran appealed that decision to the Court.  In October 2013, the Court issued a mandate that vacated the April 2012 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its July 2013 memorandum decision.  In May 2014, the Board remanded the case to the RO for additional development to ensure compliance with the terms of the Court's memorandum decision.  In August 2014, the Veteran submitted additional evidence with a waiver of RO initial consideration.

In March 2009, March 2010, April 2012, and May 2014, the Board referred to the RO for initial consideration the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  This was acknowledged by the RO most recently in a May 2013 deferred rating decision document; according to that document, the TDIU claim arises from a December 15, 2008 brief from the Veteran's representative.  The Veteran has most recently repeated this claim in June 2014 correspondence.  To ensure that the Veteran's claim receives all due consideration (as it is not entirely clear whether the TDIU claim is indeed being processed), and because the Board does not have jurisdiction over the matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

Any knee injuries the Veteran sustained in service (including right knee injuries in 1986 and 1987) were acute and resolved without residual disability; a chronic disability of either knee was not manifested in service; arthritis of either knee was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that his current right and left knee disabilities are related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A July 2003 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  March 2006 and April 2009 letters informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, including records from the Social Security Administration (SSA), have been secured.  The RO arranged for examinations in October 2006 (with April 2007 addendum opinion), May 2010, and August 2014.  In August 2011 the Board sought a VHA medical advisory opinion in this matter (which was received in December 2011).  As is discussed in greater detail below, the most recent (August 2014) VA examination report with medical opinion addresses the concerns raised in the Court memorandum decision and is adequate for the purposes of final appellate review; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was advised of the opinion (he submitted a copy of the VA examination report back to VA along with other medical records), and has submitted a response with a waiver of RO initial consideration.  He has not identified any evidence that remains outstanding.

The development requested in the Board's May 2014 remand (i.e., obtaining a new medical opinion addressing the concerns expressed in the Court's July 2013 memorandum decision) has been completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014 the Veteran submitted (with a waiver of RO review) copies of recent VA medical records concerning current evaluation of his knees.  These records do not provide any new etiology opinion or suggestion that any pertinent etiology opinion is otherwise outstanding.  To the extent that these VA medical records indicate that he currently has the claimed bilateral knee disabilities, this fact is already well established in the evidentiary record and is not in dispute.  The Board finds that there is no indication of record that any pertinent evidence is contained in any outstanding [even more] recent VA medical records; the Veteran has not identified any occasion of recent treatment when a provider entered into the record a nexus opinion that supports his claim..  The Board finds that no useful purpose would be served in further delaying final appellate review by remanding to secure updated VA medical records.  [The Board observes that this would be a never-ending process as ongoing treatment creates a treatment record in a state of constant flux.]  -The Board finds that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs include a March 1974 report noting his complaint of bilateral leg pain for four days after he began running regularly in the gymnasium; the impression was shin splints.

An April 1974 report notes that the Veteran fell on some rocks and his complaint of swelling and tenderness on the outside of his lower left leg for ten minutes.  X-rays were negative.  The impression was left leg bruise.  He was furnished an ace wrap.
An April 1975 report notes the Veteran's complaint of a right leg injury.  He related he was bruised six days prior when he was kicked by his nephew.  X-rays were negative.  The assessment was a contusion.

A June 1979 report notes the Veteran's complaint of left leg posterior thigh pain after he was hit by a sander disk.

A November 1979 report notes the Veteran's complaint of a left leg injury involving the left quadriceps two weeks prior.

A June 1987 report notes the Veteran's complaint of right knee pain.  He indicated he hit his right medial knee three weeks prior, currently with persistent swelling and radiation of pain.  X-rays of the right knee were within normal limits.  The assessment was probable right medial meniscus tear. He was given crutches and a knee immobilizer.

On July/August 1989 service retirement examination (portions of the report  were completed in July 1989 and others in August 1989), the Veteran's lower extremities were normal on clinical evaluation; he denied having, or ever having had a 'trick' or locked knee.  Further in the report it was noted that the Veteran experienced a swollen and painful right knee secondary to an aerobics run in 1986, and was given a brace, and that the right knee was still symptomatic.

The Veteran filed his initial claim for VA compensation benefits for various disabilities in December 1989 (the form appears to have been signed and dated in October 1989).  A number of medical issues are noted in different sections of the Veteran's application form.  However, the claim of service connection was limited to the several disabilities listed in the section for identifying "Nature Of Sickness, Diseases Or Injuries For Which Claim Is Made...."  In this section the Veteran raised claims for disabilities involving blood and protein in urine, being "easy to bruise" since being bitten by an insect, disabilities of reproductive organ, injury to the rib cage, fungus on feet, kidney stones, and "vernacolor vein upper left leg."  In a separate section instructing the Veteran to identify any treatment he received while in service, he identified treatment in service for kidney stones, removal of toenails, "vernacolor vein upper left leg."  The Veteran additionally identified treatment in service for disease and injury he did not include amongst those "for which claim is made," and one such subject of identified treatment in service was "swollen right knee" from "1984-1989."  The Board interprets this claim form filed in December 1989 as excluding knee disability from the set of disabilities claimed service-connected while noting that his medical treatment in service had included treatment for right knee swelling.  The RO interpreted the December 1989 application as not including any knee disability in the service-connection claim, and there has been no suggestion in any contention from the Veteran at any time that his intention was to the contrary.

The Veteran filed his initial claim seeking service connection for bilateral knee disability in March 1999.  At that time, he submitted a written statement claiming increased ratings and further service-connected compensation, including a statement that "my knee's [sic] swell" that the RO interpreted as raising a claim for service connection for bilateral knee disability.

Postservice medical evidence includes 2000 to 2011 records of treatment the Veteran received for bilateral knee complaints.

On February 2000 VA examination the Veteran reported that since service, he had been experiencing progressively worsening knee stiffness and pain to the medial aspect (left knee greater than the right).  X-rays revealed minimal degenerative changes, most notable at the medial joint space on the left, considered consistent with age.  The diagnosis was mild bilateral degenerative joint disease (DJD).  The examiner opined that "there is no indication that the veteran's current knee complaints are a result of injuries sustained during the service."  April 2000 bilateral knee X-rays revealed mild bilateral osteoarthritic changes.

A May 2000 VA outpatient treatment record noted moderate/severe DJD of both knees, describing it as a chronic condition most likely present for many years, and finding a 50/50 likelihood it was caused or worsened by the Veteran's activities on active duty.

A September 2000 VA outpatient treatment record notes the Veteran's complaint of bilateral knee pain for three years.  The assessment was bilateral (moderate) knee osteoarthritis.

A May 2001 VA outpatient treatment record notes the Veteran's report that he injured his knees in service in 1975, and has had intermittent pain since then, worsened in 1997.

A December 2002 internal medicine consultative examination report from O.M.F., D.O., noted (in a section entitled "History of Present Illness") the Veteran "began having problems with osteoarthritis and degenerative joint disease of the cervical lumbar spine and bilateral knees in 1997."

An April 2003 VA outpatient treatment record notes left knee osteoarthritis and left knee meniscal tear (basis for diagnosis of meniscal tear not provided).

An April 2003 Wilford Hall Medical Center (MC) report provides an impression of left medial knee osteoarthritis and degenerative medial meniscal tear.  It was noted that X-rays were unchanged from previous studies.

A November 2004 Wilford Hall MC report notes that left knee x-rays found moderate medial compartment arthritis and varus alignment.

A May 2006 Wilford Hall MC report provided the Veteran a diagnosis of bilateral knee osteoarthritis.  It was opined that "his current conditions have a component with natural progression over time."  The report includes the statement that the Veteran "does have a history of injuries to both his right knee and problems with his lower back that were documented during his period of military service."

On October 2006 VA examination, bilateral knee DJD medial femoro-tibial without subluxation/instability was diagnosed.  The examiner opined (without explanation of rationale) that such disability was not due to, or aggravated by, service.


In a March 2007 letter, the Veteran's chiropractor, C.R.K., D.C., opined that it was not only likely, but certain, that the Veteran's current "conditions" are related to his complaints in service.  The orthopedic "conditions" in question are not identified.

An April 2007 addendum VA opinion, based on review of the claims file, agrees with the October 2006 examiner's opinion that it was less likely than not that the Veteran's current complaint of knee problems are related to his activity in service. 

A May 2010 VA examination report provides clinical findings and an etiology opinion unfavorable to the Veteran's claim.  However, the VA examiner who authored this report later performed the most recent August 2014 VA examination and authored a new examination report with updated findings and opinion addressing the concerns raised in the July 2013 Court memorandum decision.  The Board shall extensively discuss the August 2014 final version of the VA examiner's report in detail, below.

In August 2011, the Board sought a VHA medical advisory opinion in this matter. In the response received in December 2011, a VHA medical expert (who is an orthopedic surgeon) opined (based on review of the claims file) that it was less likely than not that the Veteran's current knee problems are related to his service.  The expert noted that the first evidence specifically relating to a knee injury was in June 1987, and suggests the injury was not very severe since he did not seek treatment until three weeks after it occurred. [The expert noted that the record does not contain a report of a 1986 injury in service (which was noted in the July/August 1989 service retirement examination report).] The expert noted that earlier complaints in service involved the leg (i.e., vs. a knee), a highly significant anatomical difference.  The first radiologic evidence of degenerative arthritis was on VA examination in February 2000 at age 50 (and considered consistent with age). The VHA expert also observed that a September 2000 VA outpatient treatment record noted the Veteran's complaint of bilateral knee pain of three years duration. This report was considered very significant as it placed the onset of the Veteran's current knee problems in 1997, eight years after his separation from the service.  The expert stated that the etiology of degenerative arthritis in the knees is considered to be primarily age related, and that it is not uncommon for individuals close to the age of 50 to begin to complain of arthritis symptoms.  Regarding the March 2007 letter from C.R.K., D.C., the expert observed that chiropractors are not considered experts in knee problems, but primarily deal with spine aches.

The Veteran was advised of the VHA opinion, and in March 2012 submitted in response (with a waiver of RO initial consideration) evidence which included records showing he underwent a left total knee replacement (TKR) in November 2007, and a right TKR in November 2011.  He also submitted an October 2011 private treatment record from Dr. J.A.E., (who in response to the question of whether the Veteran's right knee disability could have resulted from his active service opined that there was no way to disprove such, noting that there is a record of a right knee injury therein).

Following the Board's (now vacated) April 2012 decision, the July 2013 Court memorandum decision, and the Board's May 2014 remand, the Veteran underwent a new VA examination in connection with the development of evidence in this appeal in August 2014.  Given the importance of specifically addressing the concerns identified in the Court's decision, and the importance of the August 2014 VA examination report to addressing those concerns, the Board discusses these items in detail in their own section below.

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The record shows that the Veteran has had DJD in both knees, and underwent TKR of each knee.  His STRs show that during service he was seen on one occasion (in 1987) for right knee pain following a reported injury three weeks prior, and a probable right meniscus tear was diagnosed.  As his July/August 1989 service retirement examination report notes a right knee injury in 1986 as well, and there is no objective evidence to the contrary, the Board finds it reasonable to concede he also sustained a right knee injury in 1986.  However, the right knee injuries in service apparently resolved, as the lower extremities were normal on clinical evaluation on July/August 1989 service retirement examination.  While the Veteran reported that his right knee was still symptomatic, no underlying disability was medically found in connection with the unspecified symptom (presumably pain) by medical professionals on service separation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board views the Veteran's report of right knee symptoms at the time of the July/August 1989 service retirement examination to be an indication that the attention of the medical examiner was directed specifically to possible problems in the right knee.  In this light, the July/August 1989 medical finding that the right knee was clinically normal at that time without detection of any disability is significantly probative evidence indicating that no chronic knee disability existed at that time.

The Board notes that the Veteran's statements regarding the onset/continuity of his knee symptoms have varied and are conflicting.  While he alleges, in connection with the instant claim (and in some clinical histories), that he has had bilateral knee complaints since the injuries in service (and on service separation it was noted that his right knee was still symptomatic), he reported in September 2000 (in a VA outpatient treatment report) and in December 2002 (in a private medical examination report) that he had the onset of knee pain complaints in 1997.  As discussed in greater detail below (including in the section of this decision focused upon addressing the concerns raised by the Court's memorandum decision in this case), the Board finds that the Veteran's statements indicating a continuity of knee symptomatology since service are not credible.  The Board finds that the evidence does not credibly show a continuity of knee symptomatology from military service onward.

The Board finds noteworthy that the Veteran did not seek service connection for any knee disability when he filed his initial claim for compensation in December 1989 (despite his noting that he had experienced a "swollen right knee" during service), and that he did not seek service connection for any knee disability until approximately 10 years later.  In the Board's view, the Veteran's omission of any knee disability among the several disabilities he claimed as service-connected in the claim filed in December 1989 (combined with his report of in-service treatment for right knee swelling on the same form) strongly suggests that he did not believe that he suffered from any residual chronic knee disability at that time.

Acknowledging that the appellant is competent to report symptoms of knee disabilities because this requires only personal knowledge as it comes to him through his senses, the Board finds that his statements indicating continuity since service are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Because of the approximately 11 year gap in postservice clinical data pertaining to knee complaints, and because the Veteran's reports of continuity in 2000 and later were given while he was pursuing claims of service-connection and are self-serving, inconsistent, and not credible, the Board finds that the record does not support that there was continuity of complaints/symptoms of either knee during the intervening period.

The Court's July 2013 memorandum decision expressed concern that the "failure of the Board to adequately address [the Veteran]'s retirement examination report also frustrates judicial review of its finding that he was not credible in reporting that he had knee pain since service."  As will be discussed in more detail below, the Board (with the assistance of a competent expert medical opinion obtained in August 2014) has now addressed the Court's concerns regarding the July/August 1989 service retirement examination in this matter; the Board will explain in more detail its reasons and bases for finding that the service retirement examination shows that the Veteran's unspecified right knee symptoms at that time were not associated with any medical disability of the right knee (with the knee being found to be clinically normal and the prior injury being medically determined to have resulted in 'no sequelae').
 
The Court further noted that "a September 2000 medical record that reflects a complaint of knee pain over the past three years, combined with an absence of medical records reflecting knee problems since leaving service" were viewed in the prior Board decision as "an indication that there had been no prior pain."  The Court also notes that "the Board cites the lack of medical records reflecting knee problems between separation from service and the September 2000 medical record reflecting knee pain since 1997 as a key basis for finding [the Veteran] not credible as to his statements of continued pain since service."  The Court states: "These clearly are factors for consideration...."  The Court directs attention to its observation that "the 2011 medical report does not state that there was no pain since service; rather, it reflects only the pain that drove [the Veteran] to see a doctor in September 2000 and notes that that pain began about three years before."  The meaning of this observation is not entirely clear to the Board, and it is possible that the Court's paragraph mistakenly confused its references to the September 2000 medical report and the 2011 VHA opinion.  In any event, the Court's concern appears to be adequately resolved at this time for two reasons.  First, the "2011 medical report relied on by the Board" repeatedly noted by the Court in that paragraph is the VHA opinion that is now treated as insufficient for appellate review, and not primarily relied upon by the Board in the current analysis.  Second, as will be discussed in more detail below, the Board has directed further attention to the contents of the September 2000 medical record (including soliciting pertinent comment from the August 2014 VA examiner).  The Board has explained its reasons for concluding that the Veteran's documented September 2000 account of symptom history (and a December 2002 private report similarly indicating the knee problems "began ... in 1997") would most reasonably be expected to include mention of a continuity of knee symptoms since service if he believed he had experienced such a continuity of symptomatology.  As will be discussed in more detail below, even acknowledging the Court's observation that "[p]ain comes in varying degrees," the Board is not persuaded that the September 2000 and December 2002 medical treatment records showing the Veteran reporting a history of knee pain since approximately 1997 is consistent with the Veteran's other testimony in pursuit of monetary benefits indicating a continuity of knee symptomatology since military service in the 1980s.  It is most reasonable to expect that a 1997 worsening of longstanding knee symptoms would have been reported clearly differently than an onset of knee symptoms in 1997.

The Court made an additional specific pronouncement regarding factors that the Board must consider in deciding this matter:

Pain comes in varying degrees, and the fact that [the Veteran] had a right-knee injury in 1986 (as found by the Board) and sought no care, a right-knee injury in 1987 and sought care only after three weeks, had a right-knee problem on retirement but did not file a claim for benefits for that problem when he filed for benefits for other disabilities in 1989, are all factors that should have been addressed by the Board.  They may not change the Board's mind, but the Board must explain how they are weighed in the context of the remaining evidence.

The Board reads the Court's guidance in this regard as interested in reconciling any finding that the Veteran would have reported a continuity of symptomatology over the years following service with the indications of record that the Veteran may have been reticent to report such symptoms during service or shortly thereafter.  The Board has considered this information.  However, the February 2000 VA examination report shows that the Veteran told the examiner that although only one episode of in-service medical care for right knee injury was documented: "the veteran says that he had several visits with health care providers regarding his knees and being treated only with activity modification."  Thus, by virtue of the Veteran's own testimony regarding seeking more knee treatment during service than is currently documented (on "several" occasions), the evidentiary record does not actually appear to indicate that the Veteran was reticent to report symptoms or seek treatment for knee symptoms during service.  

The Board does not find that any suggestion that the Veteran declined to report existing knee problems for certain periods during service or in his first service-connection claim is supportive of his claim seeking service connection for bilateral knee disability.  As will be discussed in more detail below, the Veteran's December 1989 claim for service connection for several disabilities noted that he recalled receiving treatment for a "swollen right knee" during service over a number of years, but did not indicate that he believed he had a service-connected knee disability in December 1989.  This strongly suggests that although he recalled right knee problems during service, the Veteran did not believe he had any residual knee disability at the time he filed the December 1989 claim, which in turn suggests that he had not experienced a continuity of symptomatology through that time.  The claim (signed in October 1989 and filed in December 1989) reflects that the Veteran did not then believe that he had a chronic knee disability; this is consistent with the service retirement examiner's competent medical finding that there was no abnormality of either knee in July/August 1989.

The Board does not otherwise find that the absence of a left knee disability among the Veteran's reported disabilities in the December 1989 claim is in any manner supportive of the Veteran's claim or demonstrates a reticence to report symptoms at that time in any manner that might tend to support the credibility of his later report of continuous symptoms.  To the contrary, he sought compensation benefits for various disabilities including: blood and protein in urine, being easy to bruise allegedly due to an insect bite, disability of reproduction organ and tubes, damaged rib cage, fungus on feet, kidney stones, and "vernacolor" vein upper left leg.  (He also reported having received treatment for kidney stones, removal of gland on left side of neck, removal of four toenails, "vernacolor" vein upper left leg, swollen right knee, and strep throat, but not for his left knee.)  Considering that the Veteran's claims for service connection benefits would reasonably be expected to identify all chronic disabilities which he believed he had developed during or due to military service, the Board finds that the absence of any mention of left knee disability at that time suggests that he did not believe that he suffered from a chronic left knee disability at that time.

The conclusion that the Veteran did not suffer from a chronic knee disability during or within a year following service is further buttressed by the reports of knee X-ray studies, which in service showed that the knees were normal, and first showed degenerative changes in 2000 (which were then considered mild, and consistent with the aging process).  Accordingly, the Board finds that service connection for disability of either knee on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis of the knees as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.

Because the Veteran did have lower extremity complaints in service and has current post-TKR disability of both knees, the analysis proceeds to whether in the absence of continuity of symptomatology there may be a nexus between the Veteran's current knee disabilities and his service complaints and injuries therein.  Whether a disability of a knee may (in the absence of continuity of symptomatology) be etiologically related to a remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

Upon review of the medical opinions in the record regarding a nexus between the Veteran's current knee disabilities and his service, the Board concludes that the August 2014 VA examiner's medical opinion (against the claim) merits the greatest probative weight.  The opinion is by a certified orthopedic surgeon (who by virtue of specialized training and experience is eminently qualified to offer the opinion), reflects familiarity with the Veteran's accurate medical history, is informed by direct interview and examination of the Veteran (on two occasions: May 2010 and August 2014) and is accompanied by rationale.  The VA examiner cited the normal X-rays in service following the 1987 right knee injury, cited the normal findings upon inspection of the knees during the Veteran's service retirement examination, cited the multiple reports indicating that the Veteran reported that his history of chronic knee pain began in 1997, and cited the corresponding silence of post-service medical records with regard to any knee problems prior to 1997 (despite a voluminous record evidencing that the Veteran was not reticent about reporting complaints).  The VA examiner offered the competent medical impression that "bilateral knee osteoarthritis, worse on the left, implies age-related arthritis rather than posttraumatic arthritis" and that the Veteran's knee disabilities are "common in this age group...."  The VA examiner acknowledged the in-service right knee injuries of 1986 and 1987, specifically addressed the Court's concerns regarding clarifying that "NS" indicated "no sequelae" (no residuals) of the right knee injury at the service retirement examination, and addressed the Court's concerns regarding clarifying that nothing further supportive of the Veteran's claim may be inferred from his reporting that his right knee was "still symptomatic" at the service retirement examination.  The opinion is replete with citations to supporting clinical data.  It is supported by the February 2000 and October 2006 (with May 2007 addendum) VA examination opinions, as well as the December 2011 VHA expert opinion (the Court-identified deficiencies of which are addressed by the August 2014 VA examiner's opinion).  Although the other VA/VHA opinions may each be insufficient to be relied upon on their own in the resolution of this appeal, it is noteworthy that the set of medical opinions is essentially consistent with the conclusion of the more adequate August 2014 VA examination report (which also incorporates the discussion presented in the May 2010 VA examination report by the same examiner).  For these reasons, the Board finds the medical opinions presented in the August 2014 VA examination report persuasive.

The Board finds little probative value in the evidence that tends to support the Veteran's claim.  Specifically, regarding the above-noted May 2000 VA outpatient treatment record and the October 2011 Dr. J.A.E. record, the Board notes that it is not readily apparent from the opinions provided what records/information was reviewed, if any, in rendering the opinions.  While claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider was aware of any pertinent facts relevant to determining the etiology of a disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (finding that the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  In this case, the May 2000 VA physician and Dr. J.A.E. do not mention or discuss the significance of the first radiologic evidence of degenerative arthritis being in February 2000 (when the Veteran was 50 years old), and it is not clear whether they were aware that no disability of either knee was found on the Veteran's examination for separation from service, or that he had reported that his bilateral knee pain began in approximately 1997.  Significantly, Dr. J.A.E. provides only very limited rationale, and offers his opinion in speculative terms, that of themselves render it lacking in probative value, i.e., "I was asked by the patient whether his right knee could [emphasis added] have resulted from his military involvement .... I would support then that this could[emphasis added] very easily be a service connected result."  Regarding the May 2006 Wilford Hall Medical Center report and the March 2007 C.R.K., D.C. letter, while it is noted that treatment records were reviewed, it is not clear what specific records/information were included in the review.  Significantly, the May 2006 Wilford Hall Medical Center record does not actually relate the Veteran's bilateral knee disabilities to his service; it merely notes he has a history of right knee injury in service (but also notes that his conditions have a component of natural progression).  Regarding the March 2007 C.R.K., D.C. letter, the opinion addresses "conditions" but does not identify what "conditions" are being related to the Veteran's complaints in service.  The August 2014/May 2010 VA examiner explained that in the medical community "a chiropractor is not allowed to make a medical diagnosis (limited to non-allopathic practice).  Therefore, this has no weight as evidence from a medical standpoint...."  The Board notes also that the VHA expert observed that chiropractors are not recognized in the medical community as having expertise in knee disabilities (but are primarily involved in therapy for spine complaints); this observation is not disturbed by the Court's concerns regarding other aspects of the VHA opinion.  For these reasons, the Board finds that the evidence supportive of the Veteran's claim is limited in probative value.

The Veteran's own expressions of belief that his right and left knee disabilities are related to his service do not merit any significant probative value.  They are bare expressions of lay opinion, unaccompanied by any supporting clinical data (or medical texts), and do not offer any explanation of clinical data that weigh against his claim.  The medical evidence in the record is of greater probative value than the Veteran's lay assertions regarding the etiology of his knee disabilities.  Laypersons are competent to provide evidence regarding the etiology of a disability in some instances.  However, the matter of determining a nexus between degenerative joint disease and a remote injury (without credible evidence of continuity of lay observable symptomatology following the injury) is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not cite to supporting medical evidence beyond what has been otherwise addressed by the Board.

The Court's July 2013 Memorandum Decision and the August 2014 VA Examination Report

The Board will now separately address resolution of several concerns raised by the Court's July 2013 Memorandum decision.  The more recent August 2014 VA examination report with medical opinion was directed and prepared for the purpose of addressing a number of the Court's concerns.

The July 2013 Court memorandum decision expresses concern that certain potentially pertinent facts indicated by the record were not adequately considered and addressed, including by the medical opinions of record at that time.  The Court cited case law to instruct that the "Board should return a medical examination for clarification or explain why such action is unnecessary in light of contradictory information."  Following the Court's decision, a new August 2014 VA examination has been conducted in connection with the appeal for the purposes of addressing the concerns raised by the Court.  The Board finds that the August 2014 VA examination report is adequate for the purposes of this appeal.

The Court directs attention to the fact that the Veteran's July/August 1989 service retirement examination report appears in one place to show no right knee disability underlying the Veteran's reported right knee symptoms at that time, but also states, according to the Court: "Tx brace ... NS," with regard to the right knee.  The Court expresses concern that this suggestion of right knee treatment at separation was not further explained by the Board nor any medical opinion.  (The Board observes that the complete line from the July/August 1989 retirement examination report reads: "Right knee, swollen and painful secondary to aerobics run, 1986, Tx brace, still symptomatic, NS."  A new August 2014 VA examination report with medical opinion adequately addresses the July/August retirement examination report and explains that "NS" means "no sequelae," reflecting that the medical conclusion upon examination at that time was that past right knee injury resulted in no chronic right knee disability.

The Board observes, in passing, that although the Court believed that the meaning of the medical abbreviation "NS" was not "explained by the Board or another medical opinion," the May 2010 VA examination report did explain that "NS .... means no sequelae...."  This explanation is reconfirmed in the August 2014 VA examination report, and the Board relies upon this competent and uncontradicted explanation to parse the medical notation on the July/August 1989 service retirement examination report.  The 1989 retirement examination report appears to indicate that the examiner found no sequelae or residual disability while inspecting the Veteran's right knee in light of the Veteran's report of past injury and persisting symptomatology at that time.

The Court additionally points to the fact, accepted by the Board in the vacated April 2012 decision, that the Veteran suffered an in-service right knee injury in 1986 (referenced in the service retirement examination report), while a 2011 VHA medical opinion relied upon by the Board's analysis indicated that the author found no record of a 1986 injury.  The Court expressed concern that the fact of the 1986 right knee injury appeared to have been accepted by the Board but was not a factor for consideration by the 2011 medical opinion relied upon by the Board.  A new August 2014 VA examination report with medical opinion adequately and expressly addresses consideration of the 1986 right knee injury.

The Court expresses further concern with the December 2011 VHA medical opinion's adequacy in that the author opined that a 1987 recorded knee problem could not have been too severe because the Veteran did not seek care for the injury for three weeks; the Court directs attention to the fact that this aspect of the 2011 opinion assessed the likely severity of the in-service right knee injury without addressing "the continued report of a knee problem (reported as from 1986) when [the Veteran] left service in 1989, which, left unexplained, indicates that [the Veteran]'s knee injury (whether from 1987 or 1986) continued to be a problem."  The Court stated that "[t]hese unaddressed issues may not change the result, but the facts that give rise to them could be materially favorable and the failure of the Board to address them or seek further medical opinion regarding them frustrates judicial review."  The new August 2014 VA examination report with medical opinion adequately considers this and explains that the symptoms reported at retirement in 1989 do not permit any significant medical inference regarding the severity of the 1986 or 1987 knee injury; the examiner explained this with citation of the fact that no knee disability was found on medical examination at retirement in 1989 and that the examiner found that "no sequelae" resulted from the past knee injury.

The Court additionally directs attention to the 2011 medical opinion having viewed "a September 2000 medical record that reflects a complaint of knee pain over the past three years, combined with an absence of medical records reflecting knee problems since leaving service, as an indication that there had been no prior pain...."  The Court identifies a need to consider that the evidence may reflect "only the pain that drove [the Veteran] to see a doctor in September 2000 ... began about three years before."  The Court indicates that consideration of the matter should contemplate that "[p]ain comes in varying degrees."  A new August 2014 VA examination report with medical opinion adequately considers this and explains the examiner's reading of the September 2000 report (and the notations of record regarding the Veteran's account of knee symptom history) with the benefit of expertise in the conventions of medical practice and medical records.  The Board finds it reasonable to presume that a continuity of knee symptoms since service would have been documented in the September 2000 report of history, even if at varying degrees of severity, had the Veteran believed at that time that such a continuity of symptomatology had occurred.

The Court also indicated that a failure to adequately address the Veteran's 1989 service retirement examination report frustrated judicial review of the Board's analysis of the credibility of the Veteran's testimony indicating a continuity of symptomatology.  The Board's analysis of the credibility of the testimony is also discussed above.  The Board notes at this time that the August 2014 VA examination report provides an informative interpretation of the medical significance of the medical notations on the 1989 retirement examination report.  So informed, it appears that the 1989 retirement examination directly contemplated and investigated the Veteran's report of right knee symptoms at that time and found no sequelae or residual disability from the noted prior right knee injury.  Even accepting that the Veteran reported right knee symptoms during the July/August 1989 retirement examination, his testimony indicating a continuity of bilateral knee symptomatology from service to the filing of this claim is inconsistent with (1) the fact that in December 1989 he filed a claim identifying disabilities he believed to be service-connected, excluding any knee disability from the claim for benefits, (2) post-service medical records showing various medical issues but no knee complaints for many years following service, (3) the September 2000 VA outpatient treatment record indicating that he reported a pertinent history of knee pain beginning around 1997, and (4) a December 2002 private Internal Medicine Consultative Examination report (among the records received from SSA in April 2009) showing that the Veteran again indicated that his problems with bilateral knee osteoarthritis and degenerative disease "began ... in 1997" with no indication of a continuity of symptoms since service.

The Court directs that "the fact that [the Veteran] had a right knee injury in 1986 (as found by the Board) and sought no care, a right knee injury in 1987 and sought care only after three weeks, had a right knee problem on retirement but did not file a claim for benefits for that problem when he filed for benefits for other disabilities in 1989, are all factors that should have been addressed by the Board."  The Court explains: "They may not change the Boards mind but the Board must explain how they are weighed in the context of the remaining evidence."  The Board notes that the Veteran has stated that he sought treatment for knee complaints during service more frequently than has been documented; he does not appear to be alleging that he "sought no care" for any in-service instance of knee injury.  In any event, the Board finds that the facts tending to show any lack of urgency in seeking treatment for knee problems during service (with a delay of a few weeks or longer following an injury) does not tend to support the Veteran's claim in any manner.  The Board also notes that the Veteran's broad set of in-service and post-service medical records do not reflect a general reticence to seek medical treatment, and for the reasons discussed above the Board finds that the Veteran's testimony indicating a continuity of knee symptoms since service is not credible.  The Board does not find that any suggestion that the Veteran declined to report knee problems for certain periods during service or in his first post-service service-connection claim can be weighed as supportive of his claim for service connection for bilateral knee disability.

In the August 2014 VA examination report, the VA examiner (a certified orthopedic surgeon) confirmed a current diagnosis of bilateral degenerative joint disease of the knees treated with total knee replacements (left in 2005 and right approximately two years later); the examiner concludes that the current knee disabilities are less likely than not related to military service.  The VA examiner noted the 1987 diagnosis in service of a probable right meniscus tear and explained that the service records show "no definitive diagnosis" and that considering that there were "no subsequent visits during his remaining 2 years of service" the information "is not sufficient to make the diagnosis of a previous meniscal tear."  The VA examiner explains that "a more proper diagnosis at that time would have been 'internal derangement.'"  The VA examiner presented the competent medical impression that "bilateral knee osteoarthritis, worse on the left, implies age-related arthritis rather than posttraumatic arthritis," noting that the Veteran's knee disabilities are "common in this age group...."

The August 2014 VA examination report presents the examiner's conclusion, informed by review of the claims-file, multiple examinations and interviews of the Veteran (the same examiner performed the prior May 2010 VA examination of the knees) and consideration of all pertinent information of record, that the current bilateral knee disability "is NOT CAUSED BY OR A RESULT OF his complaints of knee problems in the service."  The examiner largely re-confirmed his prior conclusions from the May 2010 VA examination, while additionally explaining answers to the concerns raised by the Court.

The examiner discussed that the letter from the Veteran's chiropractor "is totally nonspecific, and a chiropractor is not allowed to make a medical diagnosis (limited to non-allopathic practice).  Therefore, this has no weight as evidence from a medical standpoint...."  The VA examiner expressly considered the reported 1986 in-service right knee injury together with the 1987 injury and explained that at the time of the later 1987 right knee injury and medical evaluation "X-rays were negative and a diagnosis of medial meniscal tear was made on the basis of an examination only.  This was 2-1/2 years prior to his discharge."  The VA examiner noted that there was no history of direct injury to the left knee.  The rationale further discusses that the separation examination history given by the Veteran in July/August 1989 was negative for knee problems except for a history of swollen right knee in 1986, still symptomatic, but "NS."  The VA examiner cites that the retirement medical examination revealed normal findings for the knees.  The VA examiner explains that "NS ... means no sequelae," and concludes that "the separation documents do not suggest a significant knee problem...."  The VA examiner also cites that the medical records are silent for knee problems until approximately 2000.

The August 2014 VA examination report also offers new specific answers to the questions posed by the May 2014 Board remand relating to the concerns raised by the Court.  The VA examiner acknowledges that "the Board finds that the Veteran's STRs reasonably establish that he sustained right knee injuries in 1986 and 1987, despite the absence of contemporaneous documentation of the 1986 injury....  The etiology opinion sought should be provided with the factual assumption that the reported 1986 and 1987 right knee injuries indeed occurred."  The VA examiner emphasizes that this directive was considered, and further notes that the 1986 injury was considered in the previous examination and opinion as well.

With regard to further parsing important details of the July/August 1989 service retirement examination report, the August 2014 VA examiner understands the medical notations on the report as referring to a history of treatment with a knee brace in connection with the history of right knee symptoms that occurred years earlier, directing attention to the fact that "[t]he examination finding of a normal right knee is self explanatory."  The VA examiner acknowledges that July/August 1989 notation that the right knee was "still symptomatic" at that time, and the VA examiner states that the record "does not give us any information as to how the knee was symptomatic."  Importantly, the August 2014 VA examiner finds particular significance in the fact that the July/August 1989 examiner "did not feel that it was a problem that would cause future residual and so he annotated this entry "NS".  The usual meaning of this abbreviation in medicine is 'no sequelae' ...."

The August 2014 VA examination report further presents the VA examiner's direct response to the Court's concern that the Veteran's report of right knee symptoms at the time of separation may imply that the nature and severity of the 1986 or 1987 right knee injuries were greater than otherwise shown.  The August 2014 VA examiner expressly indicates that this concern was considered, and explains the medical conclusion that "[n]othing further can be inferred without additional information."

Finally, the August 2014 VA examination report provides discussion of the concern that the September 2000 VA outpatient medical report (describing a three year history of bilateral knee pain) may have been misinterpreted when read as indicating that pertinent chronic knee pain did not exist prior to 1997.  The August 2014 VA examination report acknowledges the concern that the "report of onset of knee pain around 1997 could represent onset of a new or additional knee pain rather than an indication that there was no knee pain prior to 1997."  The August 2014 VA examiner, a medical expert familiar with the conventions of preparing medical reports, explains:

The examiner notes a 50-year-old with bilateral knee pain x3 years.  Bus driver currently on disability.  He does not relate any treatment or symptoms prior to approximately 1997.  If the veteran complained of knee pain that had worsened in 1997, or had become progressively worse since 1997, I personally would have written a different history.  However, I cannot propose to read further information into this examiner's note.

The Board further notes that the December 2002 private Internal Medicine Consultative Examination report also shows that the Veteran again reported onset of bilateral knee osteoarthritis and degenerative disease "in 1997."  In light of the August 2014 VA examiner's discussion of the matter, and consistent with the Board's own interpretation of the September 2000 VA outpatient report in the context in which it was prepared, the Board finds that it is most reasonable to read the September 2000 VA report (consistent with the December 2002 private report) as showing that the Veteran reported a history of knee pain dating back to approximately 1997 without a history of prior pertinent chronic symptomatology (even considering the Court's observation that any prior symptomatology could have been of a lesser severity).  This is because the Board finds that it is most reasonable to presume that a medical professional evaluating the Veteran's complaints of knee problems would note the complete history presented by the Veteran regarding knee problems; there is no apparent reasonable explanation as to why the medical professional would incompletely document the Veteran's symptom report beginning only with a recent exacerbation and ignore a previous longstanding history of knee symptoms.  Furthermore, the Board finds that it is most reasonable to presume that the evaluation concerning the Veteran's knee complaints would include questioning seeking to elicit the complete pertinent history (not limited to the most recent exacerbation).  The Board finds it is reasonable to presume that the Veteran would have reported a continuity of lay perceivable knee symptoms stemming from military service or in-service injury if he believed that he had experienced such a continuity of knee symptoms.

To the extent that the Board must consider whether the Veteran's lay testimony consistently and credibly establishes a continuity of knee symptomatology from the time of his military service, the Board finds that the September 2000 VA outpatient treatment record and the December 2002 private medical report strongly suggest that the Veteran did not believe that he has experienced such a continuity of knee symptomatology.  The Board accepts that pain may occur in varying degrees, as observed by the Court's decision.  Even with that observation in mind, the Board finds it most reasonable to read the report of knee symptom history in the September 2000 VA report and the December 2002 private report as reflecting (1) a complete account of the pertinent history reported at the time, as it would be customary for the medical professional to record the complete history of such knee symptomatology in evaluating a patient's knee problems, and (2) that the Veteran did not at the time recall a continuity of pertinent knee symptoms dating back to his military service, as it is most reasonable to expect that a patient would relate such a continuity (even if less severe than a recent exacerbation) to a medical provider when seeking evaluation and treatment for knee problems.

Moreover, once again, the Board finds it significant that the December 2002 private Internal Medicine Consultative Examination report also shows that the Veteran again reported that the onset of bilateral knee osteoarthritis and degenerative disease occurred "in 1997."  The Board concludes that the Veteran's lay testimony indicating a continuity of knee symptomatology from the time of his military service onward is not credible, as the Veteran's prior statements concerning the history of knee symptoms have contradicted the testimony indicating continuity.  The Veteran's December 1989 application for service-connected disability benefits reflects that he recalled in-service treatment for right knee swelling (and not left knee problems, consistent with documentation in his STRs) and did not believe he had a service-connected knee disability at that time.  Contemporaneous documentation shows no post-service complaints of knee symptoms prior to 1997, and the Veteran's own account of symptom history in the September 2000 VA outpatient treatment report and the December 2002 private examination report indicate onset of knee problems in 1997.  The August 2014 VA examination report presents a competent opinion informed by expertise in the pertinent conventions of soliciting medical history and preparing reports of medical history; the August 2014 report probatively supports interpreting the medical history reports showing onset of knee symptoms in 1997 as reflecting that the Veteran did not recall having a continuity of knee symptoms prior to 1997.  The evidence does not credibly show a continuity of knee symptomatology from military service onward.

The Court's memorandum decision also stated: "Additionally the record evidence appears to reflect greater problems with [the Veteran]'s right knee while in service than his left knee, but the Board did not address this apparent fact in its analysis.  This further frustrates judicial review of his decision."  As described in more detail above, the Board finds that service connection for a right knee disability is not warranted on the basis of finding that in-service right knee injuries did not result in any chronic disabling residuals.  The Veteran's report of a symptomatic old right knee injury during the July/August 1989 service retirement examination led the examining medical professional to inspect the right knee and find no sequelae or residual disability in the right knee.  The Veteran's December 1989 service connection claim (declining to include a right knee disability among the list of service-connected disabilities he believed he had at that time) reflects that he did not believe he had a chronic right knee disability at that time.  The August 2014 VA examination report provides the most probative pertinent medical opinion on the etiology of the Veteran's right knee disability, addresses and explains the medical evidence of record, and concludes that the current right knee disability is not related to military service.  The Veteran's own testimony asserting a continuity of right knee symptomatology is found to be not credible in light of the Board finding it inconsistent with other recorded accounts of symptom history, monetary-interest in his testimony supporting a claim for benefits, and persuasive contrary evidence on the point.

The evidentiary record is less supportive of the Veteran's claim with regard to the left knee, than it is with regard to the right knee.  There is no documentation of a left knee injury during service (documentation is for the right knee only), he did not report a history of left knee injury or left knee symptoms (while reporting such for the right knee) on the July/August 1989 service retirement examination, and his testimony indicating continuity of symptomatology for the left knee since service is less credible than the testimony regarding the right knee because, in addition to the other credibility factors, he made no mention of a history of left knee problems when he would reasonably be expected to have reported such on service retirement examination and in his initial claim for service-connected disability benefits.

Conclusion

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for disability of either (or both) knee(s).  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.


ORDER

Service connection for a bilateral knee disability is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


